SEC. File Nos.033-66214 811-07888 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 20 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 22 LIMITED TERM TAX-EXEMPT BOND FUND OF AMERICA (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 KIMBERLY S. VERDICK, Secretary Limited Term Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Michael Glazer PAUL, HASTINGS, JANOFSKY & WALKER LLP 515 S. Flower Street Los Angeles, California 90071-2371 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing will become effective on November 1, 2007, pursuant to paragraph (b) of rule485. [logo - American Funds (r)] The right choice for the long term/(R)/ The Tax-Exempt Bond Fund of America/(R)/ American High-Income Municipal Bond Fund/(R)/ Limited Term Tax-Exempt Bond Fund of America/SM/ The Tax-Exempt Fund of California/(R)/ PROSPECTUS November 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 11 Fees and expenses of the funds 15 Investment objectives, strategies and risks 22 Management and organization 26 Shareholder information 27 Choosing a share class 29 Purchase and exchange of shares 32 Sales charges 35 Sales charge reductions and waivers 38 Rollovers from retirement plans to IRAs 39 Plans of distribution 39 Other compensation to dealers 40 How to sell shares 41 Distributions and taxes 43 Financial highlights 51 Appendix THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary THE TAX-EXEMPT BOND FUND OF AMERICA The fund seeks to provide you with high current income exempt from regular federal income tax, consistent with the preservation of capital, by investing primarily in municipal bonds. The fund invests primarily in municipal bonds rated A or better, but may invest in lower quality municipal bonds. The fund is designed for investors seeking a high level of current income exempt from federal income tax. AMERICAN HIGH-INCOME MUNICIPAL BOND FUND The fund seeks to provide you with high current income exempt from regular federal income tax by investing primarily in municipal bonds. The fund invests a substantial portion of its portfolio in municipal bonds rated below A. The fund is designed for investors who are able to tolerate greater credit risk and price fluctuations than funds investing in higher quality bonds.
